Case 2:19-bk-50766   Doc 25   Filed 04/09/19 Entered 04/09/19 11:57:45   Desc Main
                              Document     Page 1 of 3
Case 2:19-bk-50766         Doc 25   Filed 04/09/19 Entered 04/09/19 11:57:45        Desc Main
                                    Document     Page 2 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019 a copy of the foregoing Trustee’s Abandonment of
all Business Assets was served electronically through the Court’s ECF System on all ECF
participants registered in this case at the email address registered with the court.

        Asst. US Trustee (Col)        ustpregion09.cb.ecf@usdoj.gov
        Alexis C Beachdell            abeachdell@bakerlaw.com
        Christal Caudill              clcaudill@caudill-law.com
        Christal L Caudill            trusteepleadings@caudill-law.com,
                                      ccaudill@ecf.axosfs.com
        J Matthew Fisher              fisher@aksnlaw.com, doan@aksnlaw.com
        Jonathan S Hawkins            jonathan.hawkins@thompsonhine.com,
                                       mary.hicks@thompsonhine.com;
                                      ECFDocket@thompsonhine.com
        Larry J. McClatchey           lmcclatchey@keglerbrown.com,
                                      hmckinley@keglerbrown.com
        Michael R Stavnicky           mstavnicky@smdklaw.com

       I further certify that a copy of the foregoing Trustee’s Abandonment of all Business
Assets was served by First-Class Mail, postage prepaid to:

        Exceptional Innovation, Inc.
        480 Olde Worthington Road, Suite 350
        Westerville, OH 43082



                                      /s/ Jonathan S. Hawkins, Esq.
                                      Jonathan Hawkins      (0082860)
                                      Thompson Hine, LLP
                                      Discovery Place
                                      10050 Innovation Drive, Suite 400
                                      Miamisburg, Ohio 45342
                                      T: (937) 443-6804
                                      F: (937) 443-6635
                                      Jonathan.hawkins@thompsonhine.com
                                      Counsel for Deutsche Bank Trust Company Americas,
                                      as Security Agent




                                               2
112408\000001\4831-9410-3183v1
Case 2:19-bk-50766   Doc 25   Filed 04/09/19 Entered 04/09/19 11:57:45   Desc Main
                              Document     Page 3 of 3
